Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5,8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160037607) in view of Kazuya Kaida et al (JP 2009282107A)
Regarding Claim 1,
Kim et al discloses (Fig. 1 to Fig. 6) A display panel comprising: a first substrate (110); a second substrate (120) facing the first substrate and coupled thereto, and a display element (130) layer disposed between the first substrate and the second substrate and by which transmission of light through the display panel is controlled to display an image with the light,  a first substrate; a second substrate facing the first substrate and coupled thereto, a display element layer disposed between the first substrate and the second substrate and by which directly defined by cutting of the mother substrate; each of the first substrate and the second substrate of the cut portion comprises: first side (101) surfaces lengthwise extending along the first direction; and second side (102) surfaces lengthwise extending along the second direction to which the reference axis is parallel.
Kim et al does not discloses the cut portion comprises a roughness of each of the side surfaces which is directly defined by the cutting of the mother substrate, wherein the roughness of the first side surfaces of the first substrate is different form the roughness of the first side surfaces of the second substrate.
Kazuya Kaida et al discloses the cut portion comprises a roughness of each of the side surfaces which is directly defined by the cutting of the mother substrate, wherein the roughness of the first side surfaces of the first substrate is different form the roughness of the first side surfaces of the second substrate.(abstract)


    PNG
    media_image1.png
    534
    629
    media_image1.png
    Greyscale
 
Regarding Claim 2,
In addition to Kim et al and Kazuya Kaida et al, Kim et al discloses (Fig. 1 to Fig. 6) the first substrate, the second substrate and the display element layer are each curved with respect to the reference axis (shown in figure above), and along a third direction (Z axis) which crosses each of the first direction and the second direction, wherein one substrate (110) among the first substrate (110) and the second substrate (120) which are each curved with respect to the reference axis (see pasted figure 
Regarding Claim 3,
In addition to Kim et al and Kazuya Kaida et al,Kim et al discloses (Fig. 1 to Fig. 6) wherein the roughness of the first side surfaces of the one substrate further from the reference axis is less than the roughness of the first side surfaces of the other substrate among the first substrate and the second substrate [0052] and [0092].
Regarding Claim 4,
In addition to Kim et al and Kazuya Kaida et al,Kim et al discloses (Fig. 1 to Fig. 6) wherein a roughness of the second side surfaces of each of the first and second substrates are equal to the roughness of the first side surfaces of the other substrate among the first substrate and the second substrate [0052] and [0092].
Regarding Claim 5,
In addition to Kim et al and Kazuya Kaida et al,Kim et al discloses (Fig. 6) wherein a strength of the first side surfaces of the one substrate further from the reference axis is greater than a strength of the first side surfaces of the other substrate among the first substrate and the second substrate [0101].
Regarding Claim 8,
In addition to Kim et al and Kazuya Kaida et al,Kim et al discloses (Fig. 6) a display area in which the image is displayed with the light, and a non-display area surrounding the display area (130), and wherein the image is provided in a direction from the second substrate (110) toward the first substrate (120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160037607) and of Kazuya Kaida et al (JP 2009282107A) in view of Tomamoto et al (US 9156230)
Regarding Claim 6,
	Kim et al and Kazuya Kaida et al discloses everything as disclosed above.
Kim et al discloses everything as disclosed above. Kim et al discloses a display area in which the image (130) is displayed with the light, wherein the image is provided in a direction from the first substrate (110) toward the second substrate.
Kim et al does not mention a non display area.
Tomamoto et al discloses a non-display area surrounding the display area.(column 3, lines 35-40)
It would have been obvious to one of ordinary skill in the art to modify Kim et al and Kazuya Kaida et al to include Tomamoto et al’s non-display area surrounding the display area motivated by the desire to have an outer peripheral area with extra features such as a frame and driver circuits.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160037607) and of Kazuya Kaida et al (JP 2009282107A) and of Tomamoto et al (US 9156230) in view of Furukawa et al (US 20010026349)
Regarding Claim 7,
Kim et al, Kazuya Kaida et al, and Tomamoto et al discloses everything as disclosed above.

Kim et al does not disclose a non display area and the sealant overlapping with the non-display area and disposed between the first substrate and the second substrate to surround the display element layer, wherein the sealant comprises: first and second sub-sealants each being lengthwise parallel to the first direction and facing each other with the display element layer interposed there between in the second direction; and third and fourth sub-sealants each being lengthwise parallel to the second direction and connecting the first and second sub-sealants to each other, the first and second sub-sealants have a constant hardness in the second direction, and the first and second sub-sealants are closer to the display area in the second direction than the first side surfaces of each of the first substrate and the second substrate, when viewed in a top plan view 
Tomamoto et al discloses a non-display area surrounding the display area.
Furukawa et al discloses sealant (213)[0004] the sealant surrounds the liquid crystal 211, thus discloses the sealant overlapping with the non-display area and disposed between the first substrate and the second substrate to surround the display element layer, wherein the sealant comprises: first and second sub-sealants each being lengthwise parallel to the first direction and facing each other with the display element layer interposed there between in the second direction; and third and fourth sub-sealants each being lengthwise parallel to the second direction and connecting the first and second sub-sealants to each other, the first and second sub-sealants have a constant hardness in the second direction, and the first and second 
It would have been obvious to one of ordinary skill in the art to modify Kim et al, Kazuya Kaida et al, and Tomamoto et al’s non-display area surrounding the display area motivated by the desire to have an outer peripheral area with extra features such as a frame, sealant, and driver circuits to further include Furukawa et al’s [0004] sealant surrounding the liquid crystal motivated by the desire to contain the liquid crystal and provide a space between the first and second substrates.

Allowable Subject Matter
Claims 9-20 are allowed.
Regarding Claim 9,
Min et al discloses (Fig. 2, Fig.6,) A method of manufacturing a display panel, the method comprising: providing a mother substrate (2000) in which a plurality of display cell areas (1000) is defined from which the display panel will be formed, the display cell areas arranged in a first direction (horizontal) and a second direction (Vertical) which crosses the first direction, each display cell area comprising: a display unit cell (1000) corresponding to the display panel, comprising a first substrate (110) and a second substrate (141) coupled to each other with a display element layer by which transmission of light through the display panel is controlled to display an image with the light, and a dummy area (DM) extended along first direction (horizontal) and the second direction (vertical) from the display unit cell (1000), portions of the first substrate (110) or the second substrate (141) defining the dummy area (DM); separating the dummy area from the display unit cell curving the display unit cell from 
Min et al does not disclose the wheel cutting process comprises cutting: wherein the separating the dummy area from the display unit cell includes performing: on the other substrate, a wheel cutting process along each of precutting lines corresponding to the first side surfaces of the display panel and along each of first cutting lines corresponding to the second side surfaces of the display panel; and on the one substrate which is further from the reference axis, both of the wheel cutting process along the first cutting lines corresponding to the second side surfaces of the display panel, and a laser cutting process along second cutting lines corresponding to the first side surfaces of the display panel
Park et al discloses [0024] wherein the separating the dummy area from the display unit cell includes performing: on the other substrate, a wheel cutting process along each of precutting lines corresponding to the first side surfaces of the display panel and along each of first cutting lines corresponding to the second side surfaces of the display panel; and on the one substrate which is further from the reference axis, both of the wheel cutting process along the first cutting lines corresponding to the second side surfaces of the display panel, and a laser cutting process along second cutting lines corresponding to the first side surfaces of the display panel
It would not have been obvious to one of ordinary skill in the art o combine the references above and to further include another reference to disclose A method of manufacturing a display panel, the method comprising: providing a mother substrate in which a plurality of display cell areas is defined from which the display panel will be formed, the display cell areas arranged in a first direction and a second direction which crosses the first direction, each display cell area comprising: a display unit cell corresponding to the display panel, comprising a first substrate and a second substrate coupled to each other with a display element layer by which transmission of light through the display panel is controlled to display an image with the light, and a dummy area extended along the first direction and the second direction from the LL-201704-018-1-USO / LL-270591-US / HAA0593USPage 4 of 17.Application No. 16/118,854 Response dated: February 17, 2021 Reply to Office action dated: November 19, 2020 display unit cell, portions of the first substrate or the second substrate defining the dummy area; separating the dummy area from the display unit cell; and curving the display unit cell from which the dummy area is separated, with reference to a reference axis which is parallel to the second direction, to dispose one substrate among the first and second substrates further from the reference axis than the other substrate along a third direction which crosses each of the first direction and the second direction and to form the display panel including first side surfaces lengthwise extending in the first direction and second side surfaces lengthwise extending in the second direction, wherein the separating the dummy area from the display unit cell includes performing: on the other substrate, a wheel cutting process along each of precutting lines corresponding to the first side surfaces of the display panel and along each of first cutting lines corresponding to the second side surfaces of the display panel; and on the one substrate which is further from the reference axis, both of the wheel cutting process along the first cutting lines corresponding to the second side surfaces of the display panel, and a laser cutting process along second cutting lines corresponding to the first side surfaces of the display panel.
Claims 10-20 depends on Claim 9, therefore are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday and Tuesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/LUCY P CHIEN/Primary Examiner, Art Unit 2871